(Slip Opinion)              OCTOBER TERM, 2015                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                      BRUCE v. SAMUELS ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
          THE DISTRICT OF COLUMBIA CIRCUIT

  No. 14–844.      Argued November 4, 2015—Decided January 12, 2016
The Prison Litigation Reform Act of 1995 provides that prisoners quali-
  fied to proceed in forma pauperis (IFP) must nonetheless pay an ini-
  tial partial filing fee, set as “20 percent of the greater of ” the average
  monthly deposits in the prisoner’s account or the average monthly
  balance of the account over the preceding six months. 28 U.S. C.
  §1915(b)(1). They must then pay the remainder of the fee in monthly
  installments of “20 percent of the preceding month’s income credited
  to the prisoner’s account.” §1915(b)(2). The initial partial fee is as-
  sessed on a per-case basis, i.e., each time the prisoner files a lawsuit.
  The initial payment may not be exacted if the prisoner has no means
  to pay it, §1915(b)(4), and no monthly installments are required un-
  less the prisoner has more than $10 in his account, §1915(b)(2). In
  contest here is the calculation of subsequent monthly installment
  payments when more than one fee is owed.
     Petitioner Antoine Bruce, a federal inmate and a frequent litigant,
  argued that the monthly filing-fee payments do not become due until
  filing-fee obligations previously incurred in other cases are satisfied.
  The D. C. Circuit disagreed, holding that Bruce’s monthly payments
  were due simultaneously with monthly payments in the earlier cases.
Held: Section 1915(b)(2) calls for simultaneous, not sequential, recoup-
 ment of multiple monthly installment payments. Pp. 5–8.
    (a) Bruce and the Government present competing interpretations of
 the IFP statute, which does not explicitly address how multiple filing
 fees should be paid. In urging a per-prisoner approach under which
 he would pay 20 percent of his monthly income regardless of the
 number of cases he has filed, Bruce relies principally on the contrast
 between the singular “clerk” and the plural “fees” as those nouns ap-
 pear in §1915(b)(2), which requires payments to be forwarded “to the
2                          BRUCE v. SAMUELS

                                  Syllabus

    clerk of the court . . . until the filing fees are paid.” Even when more
    than one filing fee is owed, Bruce contends, §1915(b)(2) instructs that
    only one clerk will receive payment each month. In contrast, the
    Government urges a per-case approach. Emphasizing that §1915 as
    a whole has a single-case focus, providing instructions for each case,
    the Government contends that it would be anomalous to treat para-
    graph (b)(1)’s initial partial payment, admittedly directed at a single
    case, differently than paragraph (b)(2)’s subsequent monthly pay-
    ments. Pp. 5–7.
       (b) Section 1915’s text and context support the per-case approach.
    Just as §1915(b)(1) calls for assessment of “an initial partial filing
    fee” each time a prisoner “brings a civil action or files an appeal”
    (emphasis added), so its allied provision, §1915(b)(2), calls for month-
    ly 20 percent payments simultaneously for each action pursued. Sec-
    tion 1915(b)(3), which imposes a ceiling on fees permitted “for the
    commencement of a civil action or an appeal” (emphasis added), and
    §1915(b)(4), which protects the right to bring “a civil action or ap-
    pea[l] a . . . judgment” (emphasis added), confirm that subsection (b)
    as a whole is written from the perspective of a single case. Pp. 7–8.
761 F.3d 1, affirmed.

GINSBURG, J., delivered the opinion for a unanimous Court.
                        Cite as: 577 U. S. ____ (2016)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 14–844
                                   _________________


   ANTOINE BRUCE, PETITIONER v. CHARLES E. 

             SAMUELS, JR., ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

    APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT

                               [January 12, 2016]


   JUSTICE GINSBURG delivered the opinion of the Court.
   This case concerns the payment of filing fees for civil
actions commenced by prisoners in federal courts. Until
1996, indigent prisoners, like other indigent persons, could
file a civil action without paying any filing fee. See 28
U.S. C. §1915(a)(1). In the Prison Litigation Reform Act
of 1995 (PLRA), 110 Stat. 1321–66, Congress placed sev-
eral limitations on prisoner litigation in federal courts.
Among those limitations, Congress required prisoners
qualified to proceed in forma pauperis nevertheless to pay
an initial partial filing fee. That fee is statutorily set as
“20 percent of the greater of ” the average monthly depos-
its in the prisoner’s account or the average monthly bal-
ance of the account over the preceding six months.
§1915(b)(1). Thereafter, to complete payment of the filing
fee, prisoners must pay, in monthly installments, “20
percent of the preceding month’s income credited to the
prisoner’s account.” §1915(b)(2). The initial partial filing
fee may not be exacted if the prisoner has no means to pay
it, §1915(b)(4), and no monthly installments are required
unless the prisoner has more than $10 in his account,
2                       BRUCE v. SAMUELS

                         Opinion of the Court

§1915(b)(2).
   It is undisputed that the initial partial filing fee is to be
assessed on a per-case basis, i.e., each time the prisoner
files a lawsuit. In contest here is the calculation of subse-
quent monthly installment payments. Petitioner Antoine
Bruce urges a per-prisoner approach under which he
would pay 20 percent of his monthly income regardless of
the number of cases he has filed. The Government urges,
and the court below followed, a per-case approach under
which a prisoner would pay 20 percent of his monthly
income for each case he has filed. Courts of Appeals have
divided on which of these two approaches §1915(b)(2)
orders.1 To resolve the conflict, we granted certiorari. 576
U. S. ___ (2015).
   We hold that monthly installment payments, like the
initial partial payment, are to be assessed on a per-case
basis. Nothing in §1915’s current design supports treating
a prisoner’s second or third action unlike his first lawsuit.
                             I

                             A

  In 1892, Congress enacted the in forma pauperis (IFP)
statute, now codified at 28 U.S. C. §1915, “to ensure that
indigent litigants have meaningful access to the federal
courts.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).
Reacting to “a sharp rise in prisoner litigation,” Woodford
——————
    1 CompareAtchison v. Collins, 288 F.3d 177, 181 (CA5 2002) ( per
curiam); Newlin v. Helman, 123 F.3d 429, 436 (CA7 1997), overruled in
part on other grounds by Lee v. Clinton, 209 F.3d 1025 (CA7 2000), and
Walker v. O’Brien, 216 F.3d 626 (CA7 2000); Lefkowitz v. Citi-Equity
Group, Inc., 146 F.3d 609, 612 (CA8 1998); Christensen v. Big Horn
Cty. Bd. of Cty. Comm’rs, 374 Fed. Appx. 821, 829–833 (CA10 2010);
and Pinson v. Samuels, 761 F.3d 1, 7–10 (CADC 2014) (case below)
(adopting per-case approach), with Whitfield v. Scully, 241 F.3d 264,
276–277 (CA2 2001); Siluk v. Merwin, 783 F.3d 421, 427–436 (CA3
2015); and Torres v. O’Quinn, 612 F.3d 237, 241–248 (CA4 2010)
(adopting per-prisoner approach).
                  Cite as: 577 U. S. ____ (2016)              3

                      Opinion of the Court

v. Ngo, 548 U.S. 81, 84 (2006), Congress in 1996 enacted
the PLRA, which installed a variety of measures “designed
to filter out the bad claims [filed by prisoners] and facili-
tate consideration of the good,” Coleman v. Tollefson, 575
U. S. ___, ___ (2015) (slip op., at 3) (quoting Jones v. Bock,
549 U.S. 199, 204 (2007); alteration in original).
  Among those measures, Congress required prisoners to
pay filing fees for the suits or appeals they launch. The
provisions on fee payment, set forth in §1915(b), read:
    “(1) . . . [I]f a prisoner brings a civil action or files an
    appeal in forma pauperis, the prisoner shall be re-
    quired to pay the full amount of a filing fee. The court
    shall assess and, when funds exist, collect, as a partial
    payment of any court fees required by law, an initial
    partial filing fee of 20 percent of the greater of—
    “(A) the average monthly deposits to the prisoner’s ac-
    count; or
    “(B) the average monthly balance in the prisoner’s ac-
    count for the 6-month period immediately preceding
    the filing of the complaint or notice of appeal.
    “(2) After payment of the initial partial filing fee, the
    prisoner shall be required to make monthly payments
    of 20 percent of the preceding month’s income credited
    to the prisoner’s account. The agency having custody
    of the prisoner shall forward payments from the pris-
    oner’s account to the clerk of the court each time the
    amount in the account exceeds $10 until the filing fees
    are paid.”
The monthly installment scheme described in §1915(b)(2)
also applies to costs awarded against prisoners when they
are judgment losers. §1915(f )(2)(B).
  To further contain prisoner litigation, the PLRA intro-
duced a three-strikes provision: Prisoners whose suits or
appeals are dismissed three or more times as frivolous,
malicious, or failing to state a claim on which relief may
4                        BRUCE v. SAMUELS

                          Opinion of the Court

be granted are barred from proceeding IFP “unless the
prisoner is under imminent danger of serious physical
injury.” §1915(g). In other words, for most three strikers,
all future filing fees become payable in full upfront.
  Congress included in its 1996 overhaul of §1915 a safety-
valve provision to ensure that the fee requirements
would not bar access to the courts: “In no event shall a
prisoner be prohibited from bringing a civil action or
appealing a civil or criminal judgment for the reason that
the prisoner has no assets and no means by which to pay
the initial partial filing fee.” §1915(b)(4).
                             B
   Petitioner Antoine Bruce, a federal inmate serving a 15-
year sentence, is a frequent litigant.2 In the instant case,
Bruce challenges his placement in a special management
unit at the Federal Correctional Institution in Talladega,
Alabama. Pinson v. Samuels, 761 F.3d 1, 3–4 (CADC
2014).3 Bruce had previously incurred filing-fee obliga-
tions in other cases and maintained that the monthly
filing-fee payments for this case would not become due
until those prior obligations were satisfied. Id., at 4, 7.
The Court of Appeals for the District of Columbia Circuit,
whose decision is before us for review, rejected Bruce’s
argument. Id., at 8–10. Bruce must make monthly filing-
fee payments in this case, the court held, simultaneously
with such payments in earlier commenced cases. Id., at 8.
——————
   2 At oral argument, Bruce’s counsel informed the Court that Bruce

had framed or joined 19 prison-litigation cases, although “the last seven
or so have not been filed . . . because [Bruce] had had three strikes by
the 12th.” Tr. of Oral Arg. 23. See Brief for Respondents 40 (stating
that Bruce filed three new lawsuits during the pendency of his case
before this Court).
   3 The Court of Appeals construed the pleadings in this case as a peti-

tion for a writ of mandamus. 761 F.3d, at 3. We assume without
deciding that a mandamus petition qualifies as a “civil action” or
“appeal” for purposes of 28 U.S. C. §1915(b).
                 Cite as: 577 U. S. ____ (2016)           5

                     Opinion of the Court

We agree with the appeals court that §1915(b)(2) calls for
simultaneous, not sequential, recoupment of multiple
filing fees.
                            II
  The IFP statute does not explicitly address whether
multiple filing fees (after the initial partial payment)
should be paid simultaneously or sequentially. Bruce and
the Government present competing interpretations.
                               A
   In support of the per-prisoner approach, Bruce relies
principally on what he sees as a significant contrast be-
tween the singular “clerk” and the plural “fees” as those
nouns appear in 28 U.S. C. §1915(b)(2). That provision
requires payments to be forwarded “to the clerk of the
court . . . until the filing fees are paid.” Ibid. (empha-
sis added). Even when more than one filing fee is
owed, Bruce contends, the statute instructs that only one
clerk will receive payment each month; in other words,
fee payments are to be made sequentially rather than
simultaneously.
   The initial partial payment, which is charged on a per-
case basis, plus the three-strikes provision, Bruce urges,
together suffice to satisfy the PLRA’s purpose, which is to
“force prisoners to think twice about the case and not just
file reflexively,” 141 Cong. Rec. 14572 (1995) (remarks of
Sen. Kyl). The additional economic disincentive that the
per-case approach would occasion, Bruce asserts, could
excessively encumber access to federal courts.
   Furthermore, Bruce points out, the per-case approach
breaks down when a prisoner incurs more than five obliga-
tions. Nothing will be left in the account to pay the sixth
fee, Bruce observes. Necessarily, therefore, its payment
will be entirely deferred. Why treat the second obligation
unlike the sixth, Bruce asks. Isn’t the statute sensibly
6                    BRUCE v. SAMUELS

                     Opinion of the Court

read to render all monthly payments sequential? Bruce
notes in this regard that, under the per-case approach, his
ability to use his account to purchase amenities will be
progressively curtailed; indeed, the account might be
reduced to zero upon his filing or joining a fifth case.
  Finally, Bruce argues, administrative difficulties coun-
sel against the per-case approach. Costs could dwarf the
monetary yield if prisons, under a per-case regime, were
obliged to send as many as five checks to five different
courts each month. And the problems faced by state-
prison officials—who sometimes must choose which of
several claims on a prisoner’s income (e.g., child-support,
medical copayments) should take precedence—would be
exacerbated under a system demanding simultaneous
payment of multiple litigation charges.
                               B
  The Government emphasizes that §1915 as a whole has
a single-case focus, providing instructions for each case. It
would be anomalous, the Government urges, to treat
paragraph (b)(1)’s initial partial payment, which Bruce
concedes is directed at a single case, differently than
paragraph (b)(2)’s subsequent monthly payments. The
two paragraphs, the Government observes, are linked by
paragraph (b)(2)’s opening clause: “After payment of the
initial partial filing fee.”
  The per-case approach, the Government adds, better
comports with the purpose of the PLRA to deter frivolous
suits. See Newlin v. Helman, 123 F.3d 429, 436 (CA7
1997) (Easterbrook, J.) (“Otherwise a prisoner could file
multiple suits for the price of one, postponing payment of
the fees for later-filed suits until after the end of impris-
onment (and likely avoiding them altogether [because fees
are often uncollectable on a prisoner’s release]).”), over-
ruled in part on other grounds by Lee v. Clinton, 209 F.3d
1025 (CA7 2000), and Walker v. O’Brien, 216 F.3d 626
                  Cite as: 577 U. S. ____ (2016)            7

                      Opinion of the Court

(CA7 2000). The Government further observes that the
generally small size of the initial partial fee—here, $0.64,
App. to Pet. for Cert. 21a—provides scant disincentive, on
its own, for multiple filings.
   Responding to Bruce’s observation that, for a prisoner
with more than five charges, even the per-case approach
resorts to sequential payments, the Government agrees,
but tells us that this scenario arises infrequently. “[M]ost
prisoners,” the Government states, “would accrue three
strikes (and therefore be required to pay the full filing fees
upfront) by the time they incurred the obligation for their
sixth case.” Brief for Respondents 29.
   Finally, answering Bruce’s concern that the per-case
approach could leave a prisoner without money for ameni-
ties, the Government points out that prisons “are constitu-
tionally bound to provide inmates with adequate food,
clothing, shelter, and medical care,” id., at 48 (citing
Farmer v. Brennan, 511 U.S. 825, 832 (1994)), and must
furnish “ ‘paper and pen to draft legal documents’ and
‘stamps to mail them,’ ” Brief for Respondents 48 (quoting
Bounds v. Smith, 430 U.S. 817, 824, 825 (1977)). More-
over, the Government notes, the Federal Bureau of Pris-
ons (BOP) “goes beyond those requirements,” providing
inmates “articles necessary for maintaining personal
hygiene,” and free postage “not only for legal mailings but
also to enable the inmate to maintain community ties.”
Brief for Respondents 48, n. 21 (internal quotation marks
omitted).
                            III
   The Circuits following the per-case approach, we con-
clude, better comprehend the statute. Just as §1915(b)(1)
calls for assessment of “an initial partial filing fee” each
time a prisoner “brings a civil action or files an appeal”
(emphasis added), so its allied provision, §1915(b)(2),
triggered immediately after, calls for “monthly payments
8                          BRUCE v. SAMUELS

                           Opinion of the Court

of 20 percent of the preceding month’s income” simultane-
ously for each action pursued. The other two paragraphs
of §1915(b) confirm that the subsection as a whole is writ-
ten from the perspective of a single case. See §1915(b)(3)
(imposing a ceiling on fees permitted “for the commence-
ment of a civil action or an appeal” (emphasis added));
§1915(b)(4) (protecting the right to “brin[g] a civil action or
appea[l] a civil or criminal judgment” (emphasis added)).
There is scant indication that the statute’s perspective
shifts partway through paragraph (2).4
   Bruce’s extratextual points do not warrant a departure
from the interpretation suggested by the text and context.
The per-case approach more vigorously serves the statutory
objective of containing prisoner litigation, while the safety-
valve provision, see supra, at 4, ensures against denial of
access to federal courts. Bruce’s administrability concerns
carry little weight given reports from several States that
the per-case approach is unproblematic. See Brief for
State of Michigan et al. as Amici Curiae 18–20.
                        *     *   *
 For the reasons stated, the judgment of the Court of
Appeals for the District of Columbia Circuit is
                                                Affirmed.
——————
    4 Useof the plural “fees” in that paragraph does not persuade us oth-
erwise. Congress has been less than meticulous in its employment of
the singular “fee” and the plural “fees,” sometimes using those words
interchangeably. See, e.g., 28 U.S. C. §1930(a) (“The parties commenc-
ing a case under title 11 shall pay to the clerk . . . the following filing
fees: [enumerating several options]. In addition to the filing fee paid to
the clerk, [an additional fee shall be paid].” (emphasis added)); 42
U.S. C. §1988(b) (“[T]he court . . . may allow the prevailing party . . . a
reasonable attorney’s fee as part of the costs, except that in any action
brought against a judicial officer . . . such officer shall not be held liable
for any costs, including attorney’s fees . . . .” (emphasis added)). See
also Dictionary Act, 1 U.S. C. §1 (“In determining the meaning of any
Act of Congress, unless the context indicates otherwise—words import-
ing the singular include and apply to several persons, parties, or things;
words importing the plural include the singular . . . .”).